Case 18-09243-JJG-11 Doc 430 Filed 06/27/19 EOD 06/27/19 16:19:26 Pgilof5

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF INDIANA

INDIANAPOLIS DIVISION
IN RE: )
SCOTTY’S HOLDINGS, LLC, ) CASE NO. 18-09243-JJG-11

Debtor(s)’. ) (Jointly Administered)

NOTICE OF DRAW ON RETAINER

PLEASE TAKE NOTICE that pursuant to Local Rule S.D.IND. B-2014-1: Employment of
Professional Persons and Treatment of Retainers in Chapter 1 1 Cases, and pursuant to this Court’s
Order Authorizing Employment of Counsel dated January 18, 2019 [Doc. 148], Hester Baker Krebs
LLC, counsel for Debtors, respectfully reports to the court as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Initial Retainer $7,500.00
Applied Pre-Petition -$6.825.00

Sub-Total $675.00
Additional Retainer from Debtors-in-Possession $30,000.00
Prior Draws on Fee Reserve $50.000.00

Sub-Total $80,675.00
Previous Draws -$80,675.00
Balance of 80% from previous draw (carry forward) $9,367.70
Current Draw on Fee Reserve $20,000.00
Balance of 80% carried forward from previous draw -$9,367.70
Current Draw of Expenses (100%) -$30.54
Current Draw of Fees (no more than 80%)
(Open Debtors) -$10,601.76
Current Draw of Fees (no more than 80%)
(Closed Debtors) -$0.00

Retainer Balance $0.00
Balance of 80% (carry forward) $2,615.04

Dated: _ June 27, 2019 Respectfully submitted,
HESTER BAKER KREBS LLC
By: /s/ John J_ Allman

 

Jeffrey M. Hester

John J. Allman

Hester Baker Krebs LLC

One Indiana Square, Suite 1600
Indianapolis, IN 46204

 

' The Debtors include Scotty’s Holdings, LLC, Case No. 18-09243-JJG-11 (the “Lead Case”); A Pots & Pans
Production, LLC, Case No. 18-09244-JJG-11; Scotty’s Thr3e Wise Men Brewing Company, LLC, Case No.
18-09245-JJG-11; Scotty’s Brewhouse, LLC, Case No. 18-09246-JJG-11; Scotty’s Brewhouse
Bloomington, LLC, Case No. 18-09248-JJG-11; Scotty’s Brewhouse West Lafayette, LLC, Case No. 18-
09250-JJG-11; Scotty’s Indianapolis, LLC, Case No. 18-09251-JJG-11; Scotty’s Brewhouse Downtown
Indianapolis, LLC, Case No. 18-09252-JJG-11; Scotty’s Brewhouse Mishawaka, LLC, Case No. 18-09253-
JJG-11; Scotty’s Brewhouse Fort Wayne, LLC, Case No. 18-09255-JJG-11; Scotty’s Brewhouse Carmel,
LLC, Case No. 18-09256-JJG-11; Scotty’s Brewhouse Butler, LLC, Case No. 18-09257-JJG-11; and
Scotty’s Brewhouse Waco, LLC, Case No. 18-09258-JJG-11.

1
Case 18-09243-JJG-11 Doc 430 Filed 06/27/19 EOD 06/27/19 16:19:26 Pg2of5

Tel: (317) 833-3030 / Fax: (317) 833-3031
Email: jhester(@hbkfirm.com
Email: jallman(@hbkfirm.com
Case 18-09243-JJG-11 Doc 430 Filed 06/27/19 EOD 06/27/19 16:19:26 Pg3of5

CERTIFICATE OF SERVICE

Thereby certify that on June 27, 2019, a copy of the foregoing was filed electronically. Notice of
this filing will be sent to the following parties through the Court’s Electronic Case Filing System. Parties
may access this filing through the Court’s system.

¢ Isaac M Gabriel isaac.gabriel(@quarles.com

e Lucy Renee Dollens —lucy.dollens@quarles.com

e Christopher Combest Christopher.combest(@quarles.com
o Counsel for Debtors

e Jason R Burke jburke@bbrlawpc.com
¢ Christopher C Hagenow  chagenow@bbrlawpc.com
o Counsel for The Huntington National Bank

¢« Daniel D. Bobilya dan@b-blegal.com
o Counsel for AxiaTP

 

¢ John C. Cannizzaro john.cannizzaro(@icemiller.com
e Jeffrey A. Hokanson jeff.hokanson@)icemiller.com
o Counsel for Precedent Countrywide Acquisitions, LLC

e Deborah J. Caruso dcaruso@rubin-levin.net
e Meredith R. Theisen mtheisen@rubin-levin.net
o Counsel for 7" & Walnut Retail, LLC

e E. Davis Coots dcoots(@chwlaw.com
o Counsel for Retail Center at Precedent Park, LP

e AaronE. Davis Aaron.Davis@belplaw.com
o Counsel for US Foods, Inc.

e Mary Jean Fassett mijfi@mecarronlaw.com
o Counsel for Get Fresh Produce, Inc.

e Craig Solomon Ganz ganzc@ballardspahr.com
o Counsel for Store Master Funding VI, LLC

 

e DustinR. DeNeal dustin.deneal@faegrebd.com
e Elizabeth M. Little Elizabeth. little@faegrebd.com
¢ ScottM. Pearson spearson@manatt.com
o Counsel for Rewards Network Establishment Services, Inc.

e John R. Humphrey jhumphrey@taftlaw.com, aolave@taftlaw.com
o Counsel for Campus Corner, LLC

e Frederick D. Hyman fhyman(@mayerbrown.com
o Counsel for Sase Kosan K.K.
Case 18-09243-JJG-11 Doc 430 Filed 06/27/19 EOD 06/27/19 16:19:26 Pg4of5

e Brent E. Inabnit brenti(@)sni-law.com
o Counsel for Martell Electric, LLC
o Counsel for Fuerbringer Landscaping & Design, Inc.

e Anthony R. Jost — tjost(@rbelaw.com
o Counsel for Jefferson Plaza, LLC

e Steven M. Lutz lutz@cchalaw.com
o Counsel for Butler University

¢ John M. Mead jmead@indylegal.net
o Counsel for CPC Building A, LLC

e« Harley K. Means hkm@kerlaw.com

e Jay P. Kennedy ipk@kgrlaw.com
o Counsel for Carmel Lofts, LLC

e Kay Dee Baird kbaird@kdlegal.com
e« C. Daniel Motsinger cmotsinger@kdlegal.com
o Counsel for Moore Summit, LLC

e Amanda Quick Amanda.Quick@atg.in.gov
o Counsel for State of Indiana

¢ Ronald J. Moore Ronald.Moore@usdoj.gov
e Harrison Edward Strauss _harrison.strauss(@usdoj.gov

o Counsel for the U.S. Trustee

e Kenneth D. Peters kpeters@dresslerpeters.com
o Counsel for Alliance Funding Group

e Jean S. Martin jeanmartin(@)forthpeople.com
o Counsel for Robert D. Brady, Jr. and Rachel Megquier

e George 8S. Cressy III gcressy(@southbank.legal
o Counsel for Scotty’s Main Street, LLC

e Jason L. Fulk jfulk(@hooverhullturner.com
o Counsel for Westchester Fire Insurance Company

e US. Trustee — ustpregion10.in.ecf@usdoj.gov
Case 18-09243-JJG-11 Doc 430 Filed 06/27/19 EOD 06/27/19 16:19:26 Pg5of5

I further certify that on June 27, 2019, a copy of the foregoing was mailed by first-class U.S.
Mail, postage prepaid, and properly addressed to the following:

wa

/s/ John J. Allman
Jeffrey M. Hester
John J. Allman
